 RENTON VILLAGE CINEMAGeneral Cinema Corp.d/b/a Renton Village CinemaandService Employees International Union, LocalNo. 6, AFL-CIO' and International Alliance ofTheatrical Stage Employees and Moving PictureMachine Operators of the United States andCanada,AFL-CIO-CLC.2 Cases 19-CA-8183and 19-CA-8300February 22, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOOn September 21, 1976, Administrative Law JudgeHenry S. Salim issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supportingbrief.The General Counsel filedcross-exceptions and a brief in support thereof and insupport ofthe Decision,and Local 6 filed a brief insupport of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,3 andconclusions of the Administrative Law Judge, asmodified herein.We find, as did the Administrative Law Judge, thatRespondent violated Section 8(a)(3) and (1) of theAct by discharging janitors Charles Schumacher,Michael Thompson, and Lonnie Trudeau on Novem-ber 17, 1975, because of their activities on behalf ofLocal 6.4 To remedy these unfair labor practices, theAdministrative Law Judge recommended that Re-spondent be ordered to pay the discriminatees for anyloss of earnings sustained by them from the time oftheir discharges to their subsequent return to Respon-dent's employ in January and February 1976 and tobargain prospectively with Local 6 upon request.Inasmuch as there is some evidence that the discrimi-natees may not have been fully reinstated, we findHerein called Local 6.zHerein called IATSE.3The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDry Wall Products,Inc,91NLRB 544(1950), enfd.188 F.2d 362(C.A. 3, 1951).We have carefullyexamined the record and find no basis for reversing his findings.4 In finding that thejanitors were unlawfully discharged,we do not adopttheAdministrative Law Judge'sfinding that Respondent's subsequentrehiring of the dischargees is conclusive proof of Respondent's unlawfulmotivation.5Beasley Energy,Inc., d/b/a Peaker Run CoalCompany,OhioDivision#1, 228 NLRB93 (1977).'Member Fanning, in accord with his position228 NLRB No. 41377merit in the General Counsel's contention that theAdministrativeLaw Judge's recommended Ordermay not return them to the position they would havebeen in but for Respondent's unlawful conduct.Accordingly, we shall issue our customary reinstate-ment and make-whole order, leaving the determina-tion of loss and the adequacy of reinstatement to thecompliance stage of the proceeding.As for the bargaining order recommended toremedy the unlawful discharges, we find, consistentwithour recent decisioninBeasley Energy, Inc., 5that,although no demand for recognition had been made,Respondent should be required to bargain uponrequest from the date it embarked on its unlawfulcourse of conducts Accordingly, we shall order thatRespondent bargain upon request with Local 6 as ofNovember 17, 1976, the date Respondent unlawfullydischarged employees Schumacher, Thompson, andTrudeau.We further find that the Administrative Law Judgecorrectly concluded that Respondent violated Section8(a)(1) of the Act when, during a November 15, 1975,meeting of its "front employees" (cashiers, refresh-ment employees, ushers, and doorman), called byRespondent, TheaterManager R. W. Osgood (1)inquired as to whether those assembled had decidedto support a union; (2) told them that if they electedto be represented by a union each employee wouldprobably be able to work more hours, that feweremployees would therefore be needed, and that as aresult there would probably be a reduction in thework force; 7 and (3) threatened them with morerestrictiveworking conditions.We find merit, how-ever, in the General Counsel's exception to theAdministrative Law Judge's failure to conclude thatRespondent violated Section 8(a)(1) of the Act byannouncing a pay increase at the same meeting. Wefind, as the General Counsel contends, that while thegranting of the pay increase was concededly requiredby state law and was not violative of the Act thetiming and context of the announcement establishesthat it was part and parcel of Respondent's unlawfuleffort to discourage the employees from joining aunion.in Beasley,does not accept this finding and would affirm the AdministrativeLaw Judge's recommended Order.6By the date of the unlawful discharges,the entire janitonal complementhad signed union authorization cards. As it is clear that Local 6 had at onetime attained a majority standing,we find it unnecessary to pass upon theAdministrative Law Judge's findings with regard to that Union's majoritystatus.7While correctly citing the testimony of credited employee witnessesMonica Moore and Sharon Watson to this effect in his Decision, theAdministrative Law Judge inadvertently misstated in the section entitled"Discussion and Conclusions,"under the enumeration of Respondent'smisconduct identified as "(2)," that Osgood told the employees that upon theadvent of the union "there would probably be terminations which mightresult in those employees who survived the reduction-in-force being requiredto work more hours." 378DECISIONSOF NATIONAL LABORRELATIONS BOARDThe pertinent factsare asfollows: dissatisfied withthe wages they were receiving from Respondent, the"front employees" contacted IATSE in late Octoberor early November 1975, and thereafter scheduled ameeting for 10 a.m. on Saturday, November 15, 1975,at employee Watson's home todiscussthe prospect ofjoining IATSE. A few days before the scheduledmeeting,Watson informed Assistant Manager Deb-bieLong, an acknowledged supervisor, that theemployees were considering joining a union. Longoffered to ask her friend David Ewing, a manager ofone of Respondent's other theaters where the employ-ees were represented by a union, to talk to the frontemployees.Neither Long nor Ewing attended theplanned meeting, however, which was rescheduledfor 9 a.m. after Respondent, without the customaryadvance notice, announced on Friday afternoon thata staff meeting would be held the next morning at 10a.m.Following the employees'meetingatWatson'shome, where 12 to 15 of the 20 employees inattendance voted "to join the Union," the employeesproceeded to the staff meeting where Theater Manag-er Osgood informed the employees that they were toreceivea wage increase.While Osgood testified thathe told the employees the increase was in accordancewith the State's new minimum wage law,8 accordingto the credited testimony of employees Watson andMoore,9 Osgood made no reference to the minimumwage,l° but told the employees they were getting theraise because they were underpaid and the increasewas warranted.11 It was at this point that employeeBillDugovich brought up the fact that the employeeswere considering joining a union. Osgood respondedthat he had heard "rumors" to this effect and askedwhether the employees had decided to join a union.Osgood thensuggestedthat the employees take a voteon the subject, and he and the other supervisorypersonnel who were also in attendance left the room.When Osgood and the others returned, the employeesindicated that they had decided to continue investi-gating the matter of joining a union and began askingOsgood questions about union representation. Os-good, who allegedly told the employees he could nota Both Osgood and Respondent's division manager,Robert Painter,testified that they had known of the change in the State's minimum wage lawsince September 1975. According to Painter,Respondent had not grantedthe mandatory increases because it was awaiting receipt of a copy of theregulation from the State Labor Department.Painter claimed that, when onNovember 14, 1975, he coincidentally received a copy of the regulation froma third party,he authorized Osgood's announcement. Osgood testified thatduring the fall of 1975 and in early November in particular certain employeeshad inquired about an increase in the minimum wage retroactive toSeptember 1, 1975, that during a telephone conversation with Painter onNovember 14 regarding the janitors'discharge he raised the question of thewage increase,and that later that day Painter called to inform him thatRespondent's "home office had finally checked it out,"that there would bean increase,and that the staff could be so informed.a The format of the Administrative Law Judge's discussion of Watson's"technically or legally" get involved in such matters,continued to explain that if the employees elected tojoin a union there would probably be a reduction inthe work force and more restrictive working condi-tions.Basedon these facts, we find that Respondent actedimproperly by announcing the wage increase. Re-spondent had been aware of the change in the State'sminimum wage law for some 3 months, but had neverso apprised the "front employees." Then, on the eveof the "front employees' " first meeting to discussjoining a union, Respondent decided to announcethismandatoryincrease.Significantly, the decisionby Osgood and Painter to inform the employees ofthe increase at this time was made during the sametelephone conversation in which they decided todischarge the entire janitorial complement for engag-ing in union activities. Further, Respondent stagedthe announcement for 10 a.m. on Saturday, Novem-ber 15, the same time the "front employees" hadchosen to conduct their union meeting of whichRespondent had knowledge. At the staff meeting,Osgood, acutely aware of the employees' dissatisfac-tionwith the current wage scale, announced thatRespondent was granting a substantial wage increase.Osgood also indicated that the increase was beinggranted because it was deserved, thereby inducing theemployees to believe the increase, which in fact wasnot substantial,was the result of Respondent'sgenerosity rather than the amended minimum wagelaw.When the "front employees" were not persuadedto abandon the possibility of organizing by thepromise of a wage increase, Respondent threatenedthem with loss of their jobs and more restrictiveworking conditions. Also noteworthy is the fact that,on the same day Respondent announced the increase,itdischarged the entire janitorial staff for engaging inunion activities. Under these circumstances, we findthat Respondent, by announcing the increase at thistime and in this context, violated Section 8(a)(1) ofthe Act.12Upon the basis of the foregoing facts and the entirerecord, the Board makes the following:testimony set forth in thesection ofhis Decision entitled"Alleged Violationsof Section8(a)(1)"suggests thatWatson is quotedverbatim.In fact, thediscussion is an accurate paraphraseof Watson's testimony.10Moore indicated in her testimony that she learned of the change in theminimum wage law at this meeting, but, contrary to the Administrative LawJudge's finding that she "heard [this]from Osgood,"Moorespecificallydenied that Osgood based the wage increase on the minimum wage lawamendment.11The AdministrativeLaw Judgefound thatMoore testifiedthat Osgoodtold the employees the wage increasewould"be a substantial raise... from$1.75 to$1.79 an hour."Moore in fact testified that Osgood announced theincrease would be substantial, but that she did not soconsiderthe 4-cent-per-hour increase she received.12 See, e.g.,Spotlight Company,Inc.,188 NLRB819 (1971). RENTON VILLAGE CINEMA379CONCLUSIONS OF LAW1.General Cinema Corp. d/b/a Renton VillageCinema is an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.Service Employees International Union, LocalNo. 6, AFL-CIO, and International Alliance ofTheatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada,AFL-CIO-CLC, are labor organizations within themeaning of Section 2(5) of the Act.3.All janitorial employees employed by Respon-dent at its Renton Village Cinema, Renton, Washing-ton, but excluding office clerical employees, profes-sionalemployees, guards, supervisors as deemed inthe Act, and all other employees constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At alltimes sinceNovember 17, 1975, ServiceEmployees International Union, Local No. 6, AFL-CIO, has been and now is the exclusive representativeof the employees in said unit for the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.5.Respondent, by discouraging membership inService EmployeesInternationalUnion, Local No. 6,AFL-CIO, by discharging its employees because oftheir union activities, has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.6.Respondent, by interrogating employees con-cerning their union activities, has engaged in unfairlabor practices within the meaning of Section 8(a)(1)of the Act.7.Respondent, by threatening employees withpossible loss of employment or more restrictiveworking conditions in reprisal for union activity ormembership, has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8.Respondent, by announcing wage increases toits employees in order to influence their desire ordecisionwith respect to International Alliance ofTheatrical Stage Employees and Moving PictureOperators of the United States and Canada, AFL-CIO-CLC, has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.9.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,General Cinema Corp. d/b/a Renton Village Cine-ma, Renton,Washington, its officers,agents, succes-sors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Service EmployeesInternational Union, Local No. 6, AFL-CIO, or anyother labor organization, by discharging or in anyothermanner discriminating against employees inregard to their hire or tenure of employment or anyterms or conditions of employment.(b) Interrogating employees concerning their unionactivities.(c)Threatening employees with possible loss ofemployment or more restrictive working conditionsin reprisal for union activity or membership.(d) Announcingwage increasesor other benefits toemployees in order to influence their desires ordecisions with respect to International Alliance ofTheatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada,AFL-CIO-CLC, or any other labor organization.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them under Section 7 of the Act, except tothe extent that such rights may be affected by anagreementregarding membership in a labor organiza-tion as a condition of employment as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Offer Charles Schumacher, Michael Thompson,and Lonnie Trudeau immediate and full reinstate-ment to their respective former jobs or, if those jobsno longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rightspreviously enjoyed, and make them whole for anyloss ofearningsand other benefits suffered because ofRespondent's discrimination against them, the com-putation of such money to be in accord with F. W.Woolworth Company,90 NLRB 289 (1950), withinterest thereon at the rate of 6 percent per annum asset forth inIsis Plumbing & Heating Co.,138 NLRB716 (1962).(b)Upon request, recognize and bargain withService Employees International Union, Local No. 6,AFL-CIO, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours and otherterms and conditions of employment and, if anunderstanding is reached, embody such understand-ing ina written signed agreement. The appropriatebargaining unit is:All janitorial employees employed by Respondentat its Renton Village Cinema, Renton, Washing-ton,but excluding office clerical employees, 380DECISIONSOF NATIONALprofessional employees, guards, supervisors, asdefined in the Act and all other employees.(c) Preserve and, upon request, make available tothe Board or itsagents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its place of business in Renton, Wash-ington, copies of the attached notice marked "Appen-dix." 13 Copies of said notice, on forms provided bythe Regional Director for Region 19, after being dulysigned by Respondent's authorized representative,shall be posted by the Respondent immediately uponreceipt thereof, and maintained by it for 60consecu-tive days thereafter, in conspicuous places, includingall placeswhere notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,whatstepstheRespondent has taken to complyherewith.13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Order oftheNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against our employees for their activities onbehalf of Service Employees International Union,LocalNo. 6, AFL-CIO, or anyother labororganization.WE WILL NOTinterrogate our employees con-cerning their union activities.WE WILL NOTthreaten our employees with lossof employment or restrictive working conditionsin reprisal for union activity or membership.WE WILLNOT announce wage increases or otherbenefits to employees in order to influence theirdesires or decisions with respect to InternationalAllianceof TheatricalStageEmployees andMoving Picture Operators of the United Statesand Canada,AFL-CIO-CLC, orany other labororganization.LABOR RELATIONS BOARDWE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act.WE WILL offer Charles Schumacher, MichaelThompson, and Lonnie Trudeau immediate andfull reinstatement to their respective former posi-tionsor, if those positions no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights and privileg-es, and WE WILL make them whole for any loss ofearningsor other benefits suffered because of thediscriminationagainst them,with interest at therate of 6 percent per annum.WE WILL, upon request, recognize and bargaincollectively with Service Employees InternationalUnion, Local No. 6, AFL-CIO, as the exclusiverepresentative of all employees in the bargainingunit described below with respect to rates of pay,wages, hours of employment, and other conditionsof employment and, if an understanding isreached, embody such understanding in a writtensigned agreement. The appropriate bargainingunit is:All janitorial employees employed by Respondentat its Renton Village Cinema, Renton, Washing-ton,but excluding office clerical employees,professional employees, guards, supervisors asdefined in the Act and all other employees.GENERAL CINEMA CORP.D/B/A RENTONVILLAGECINEMADECISIONSTATEMENT OF THE CASEHENRY S.SAHM,Administrative Law Judge:This pro-ceeding was heard at Seattle,Washington,on March 18,1976, pursuant to charges filed on November21, 1975, andJanuary 21, 1976,and a consolidated complaint issuedFebruary 23, 1976.1The complaint presents questions whether Respondent,called both Renton Village Theatre and General CinemaCorporation,violated Section 8(aX3) of the National LaborRelations Act when it discharged three janitorial employeesbecause of their membership in and activity on behalf ofServiceEmployees InternationalUnion, Local No. 6,AFL-CIO, referred to hereafter as Local 6, oneof the twoCharging Party Unions in this consolidated proceeding.The otherunion,InternationalAllianceof TheatricalStage Employees and Moving Picture Machine Operatorsof the United States and Canada,AFL-CIO-CLC, calledhereafterIATSEand theUnion, fileda charge allegingIAll dates refer to the year 1975 unless otherwise indicated. RENTON VILLAGE CINEMA381violations of Section 8(a)(1) on behalf of those theaterpersonnel employed in Respondent'sRenton Village Cine-ma, as cashiers,candy or concession employees,ushers, anddoormen.These employees,hereafter grouped under thecollective name "front employees,"worked at the sametheater as did the janitors,but during the hours the movieswere being shown,whereas the janitors cleaned the theaterafter the last performance.It is alleged that, at a time when Respondent knew its"front employees"had made arrangements for a unionmeeting,at 10 a.m. on July 15, Respondent scheduled astaff meeting of the front employees for the same date andtime,which,of course, was not attended by the janitors. Atthis meeting,states the General Counsel,the front employ-ees were granted pay increases and threatened with morerestrictiveworking conditions and loss of employment,including lessened opportunity for future merit wageincreases should the employees elect to be represented byIATSE.Upon the entire record,including observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by both counsel on April 26, there arehereby made the following:FINDINGS OF FACTJurisdiction and the Labor Organizations InvolvedThe Board on December 20, 1974,found that Respon-dent is engaged in commerce within the meaning of Section2(6) and(7) of the Act.GeneralCinema Corporation,214NLRB 1074(1974).Both of the above-named Unions are labor organizationswithin the meaning of Section 2(5) of the Act.I.INTRODUCTIONMichael Thompson,Charles Schumacher, and LonnieTrudeau were employed as janitors cleaning Respondent'sRenton Village movie theater at the end of each day'sperformance.They all signed Service Employees Local 6union authorization cards on November 12.2 By identicalletters dated November 15, and signed by R. W. Osgood,manager of Respondent's theater and received by saidemployees on November 17, they were notified that,effective November 17, they were being discharged "due tounsatisfactory job performance. . .determined by atheater inspection,November 5, by Mr.Werthman, region-al director and Mr.Painter,west coast division manager."The dismissal letter continues as follows:"Mr. Osgood,manager and Miss Pittman,assistantmanager,inspectedthe theater November15, 1975,no improvement wasshown.Therefore our company has determined it is in thebest interests of General Cinema Corporation to makeother arrangements at this time."On November 20, Respondent employed AmericanBuildingMaintenance Company to perform the sameduties of cleaning the Renton Village movie theater, whichheretofore had been performed by the three allegeddiscriminatees.This company was employed to clean thetheater for 12 days until December 2, when Respondentdispensed with its services.The company was replaced bythree new janitors.Later, after the issuance of the com-plaint,Respondent rehired the three alleged discriminateesto perform the same duties they had as janitors.A seventhjanitor was employed at about the same time,thus keepingthe three dischargees in the minority.II.THE ALLEGED 8(A)(3) VIOLATIONSA.The TestimonyCharles Schumacher was employed by Respondent as ajanitor from October 13 until November 17, when he wasdischarged allegedly for the inferior quality of his work. OnNovember 12, 1975,he signed a union designation card.The following day, he testified,he had a conversation withBonnie Pittman,assistantmanager of the theater and asupervisor within the meaning of Section 2(11) of the Act.At that time, according to Schumacher,he told her "that weplanned on going Union"and, when he mentioned thenames of the two union officials with whom he was dealing,Pittman stated that she knew one of them.On cross-examination,itwas elicited that managementhad notified the janitors on approximately November 1 thatthe cleanliness of the theater was to be inspected on orabout November 5 by Respondent's upper echelon offi-cials.Schumacher also testified that he had never beenreprimanded by Osgood, the manager, nor any othersuperior for the quality of his work.He emphasized oncross-examination that, after the November 5 inspection ofthe theater's cleanliness,neitherManager Osgood nor hisassistant,Pittman, complained about Schumacher'swork.In fact,testified Schumacher,none of his supervisors everadvised him about the results of the November 5 inspec-tion.In his words:"We all tried to fmd out and we weren'ttold nothing,"except that Pittman upon being asked byhim replied that "she had heard nothing."Michael Thompson,another dischargee,who corrobo-rated Schumacher's testimony,denied that any superiorever complained about his work.Moreover,continuedThompson,he was unable to ascertain from Pittman theresultsof the November 5 inspection by Respondent'sofficials.Thompson related on cross-examination thatwhen he was fired he asked Osgood the reason and thelatter told him "that American Building Maintenance wascoming in; we weren't doing a satisfactoryjob. "Lonnie Trudeau,the third alleged discriminatee, corrob-orated the other two janitors' testimony that he had neverbeen reprimanded for unsatisfactory work performanceprior to his discharge,adding that the theater at the time ofthe November 5 inspection was "in good shape."On cross-examination,Trudeau testified that when he was terminat-ed he inquired of Osgood the reason why he was dischargedand the latter answered:"That it came from above him,that American Building Maintenance was coming in, and it[our work]was not up to snuff."R. W. Osgood,manager of the theater,testifiedondirect examination that between October 1 and November5,1975,the date of the inspection he had on several2There were a total of four janitors employed by Respondent at itsRenton Village theater.The fourth,who also signed a union card, wasterminated for good cause on November 13. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDoccasions noted cleanliness deficiencies in the janitorialstaffs work. Osgood was on vacation from November 3through 9, and when he left he knew that an inspection wasto be made of the theater by his superiors on November 5.Itstrainsone's credulity to believe that he had beendissatisfied with the three janitors' work heretofore. Other-wise,it is not too unreasonable to assume that he would nothave gone on vacation 2 days before the inspection if hewas truly dissatisfied with the quality of their work. Theplain implication of his departing, it is submitted, is that hewent on vacation optimistically reposing such faith in thethree janitors' ability that he harbored no qualms abouttheir passing the hierarchy's inspection with flying colors.Thus, his assertion is not credited that the three janitors'work was so unsatisfactory that he had been required to docorrectivework in the restrooms and to utilize staffmembers other than the three janitors to maintain thecleanliness of the theater in a satisfactory condition.Painter,division manager,testified on direct examinationthat the inspection which was ordered by the Boston homeoffice was conducted by Werthman, who is Painter's directsupervisor.Werthman did not testify. Painter, who accom-panied Werthman on the "walk-through" inspection of thetheater on November 5, testified he had noticed that thetheater was "below what I would look for in a normal oraverage theater." Painter continued that he "honestly feltthat it should have been done in a better manner."Basically,continued Painter,the normal cleaning items hadnot been properly performed: "The rear seat backs, madeof white metal, had not properly been wiped down, spillshad not been mopped, and the floors had not been polito remove gum, candy and other sticky items."Aftereinspection,Werthman, according to Painter, communicat-ed to him that the theater "needed work." Nevertheless, allthese alleged inadequacies were not revealed to the dischar-geesprior to their November 15 termination. It is incrediblethat, under the circumstances here disclosed, a word ofcaution, a warning, would not have been given to them.Osgood, who returned from vacation on November 10,testifiedthat on November 13 he spoke briefly withThompson, one of the discharged janitors. Thursday, statedOsgood, was payday at the theater and he recalled meetingThompson behind the candy counter when Thompsoncame in for his paycheck. Osgood's testimony continuedthat he warned Thompson "that the theater was not inshape and that you're going to get on the ball or we're goingto have to make other arrangements."On November 14, when Painter, the district manager,phoned Osgood, the latter told Painter during the course oftheir talk that "there had been rumors of union activity byLocal 6." The conversation concluded when Painter statedto Osgood "that if termination of the janitorial employeeswas the only solution, then this is where we go, and that the3SantaFe Drilling Company v NLR.B.,416 F.2d 725, 729 (C.A. 9,1969),N.LR B v MillerRedwoodCompany, 407F.2d 1366, 1369 (C.A. 9,1969),Shattuck Denn Mining Corporation v. N L R B.,362 F.2d 466, 470(CA. 9,1966)4N L R B v Condensor Corporation of America;128 F.2d 67, 75 (C.A 3,1942)5SanteFe Drilling Co v N LR B, supraat729;N L R Bv InternationalUnion of Operating Engineers,Hoistingand Portable Local No 101 [SubGradeEngineeringCo 1216 F 2d 161, 164 (C A 8, 1954)letterswould be written and they wouldbe terminated as of[November]the seventeenth."B.Discussionand ConclusionsRespondent maintains that Schumacher, Thompson, andTrudeau were discharged for cause. The General Counsel,however,contends that Respondent's assigned reasons forterminating them were pretextual and that it dischargedthem because of their union activities and in order to riditself of these three union adherents. The issue, therefore, isone of fact: what was the actual motive for the discharges? 3Was there considerably more than a temporal coincidentalconnection between the three employees' union activitiesand their summary and precipitate discharge shortlythereafter?4Because the issue is one of subjective intent,direct evidence is rarely obtainable and consequently thetrierof the facts "may rely on circumstantial as well asdirect evidence ...." 5 Moreover, a discharge is unlawfulunder Section 8(a)(3) of the Act even if the employees'union sympathies or activities, which are protected, areonly partially responsible for the employees' actions.6 Thetest iswhether the reason ascribed for the termination ofthese employees, their protected union activities, is themoving cause behind their discharges. In other words,would they have been discharged but for their protectedunion activities? The law is well settled that an employeedoes not forfeit his statutory rights when in good faith heseeks to bring a union into his employer's place of business,even if his conduct may fairly be regarded with a dim viewby his employer. That protection is lost only when suchconduct becomes malicious or unreasonably disruptive oforder and discipline.?Here, the three alleged discriminatees, the record clearlyreveals,were suddenly, summarily, and peremptorily dis-charged without any prior warning. Moreover, based uponthe facts detailed above, it is found that all three weresatisfactoryworkers. They were admittedly capable em-ployees whose competency was irrefutably recognized bythe cogent fact that Respondent rehired them not long afteritterminated its contract with the American BuildingMaintenance Company which had taken over the cleaningof the theater on December 2, after the three employeeswere notified of their discharges by Respondent on Novem-ber 17, effective as of November 15. Apparently, Respon-dent became disenchanted with them and discharged themonly when they became interested in being represented bythe Union herein. "Such action on the part of an employeris not natural." Under these circumstances, it is difficult tojustifyRespondent's discharges of them especially for thevaguely unspecific and trivial reasons ascribed by Respon-dent for doing so.8 The record does not warrant the findingthatRespondent discharged them for good cause butrather, on the contrary, because of their union activities6N.L.R B v Ayer Lar Sanitarium,436 F.2d 45, 50 (CA. 9, 1970);N.LR.B. v. Whitfield Pickle Company,374 F.2d 576, 582 (C.A. 5, 1967).1SeeHagopian & Sons, Inc. v. N.LR B.,395 F.2d 947, 952-953 (C.A. 6,1968).8E Anthony & Sons, Inc. v. N.LR B.,163 F.2d 22, 26-27 (C.A.D C.,1947) RENTON VILLAGE CINEMA383which, in turn, was motivated by a desire to rid itself of thisunion nucleus of three employees.It is undisputed that their union activities were known byRespondent prior to the date of their discharge whichfurther corroborates the conclusion found above, that theywere discharged for proscribed reasons. Respondent'sopposition to their "concerted activity for the purpose of... mutual aid or protection .... " violated the essence ofSection 7 which guarantees employees the right to engage insuch protected activities. Accordingly, when Respondentdischarged them for such protected activities,prima facie,this was an unfair labor practice. Once the General Counselhas establisheda prima faciecase of unfair labor practices,the burden of going forward with evidence sufficient torebut the General Counsel'sprima faciecase and to proveits affirmative defense that the three employees' dischargeswere for just cause falls upon Respondent .9 In other words,an employer, when he denies the discharge and avers thatthe employee was discharged because of unsatisfactorywork performance is pleading an affirmative defense, thelegal incidence of which is that the burden of going forwardwith the evidence to prove his contention shifts to him.10Based upon the record in this proceeding, Respondent hasnot adduced sufficient evidence to rebut the GeneralCounsel'sprima facieevidence that the three allegeddiscriminatees' terminations were discriminatorily motiva-ted for the reasons explicated above and below. It is found,accordingly, that the evidence adduced by Respondent toprove its affirmative defense was not only lacking, butpercontra,reveals that Respondent's reason for discharging thethree janitors was a sham and clearly pretextual. This isconclusively proven by Respondent's rehiring them a fewmonths later after rescinding its agreement with AmericanBuildingMaintenance Company which reveals that theywere discharged not for the poor quality of their work, butfor engaging in protected union activities. Union activity,however, need not be the only reason for a discharge, but itis sufficient as a matter of law if it is a substantial ormotivating reason, despite the fact that other reasons mayexist.11Furthermore, Respondent's attempts to establishlawful grounds for discharging them are patently pretextualin that the reasons of complaint assigned by Painter andOsgood for their termination were generalized, broad,petty, specious derelictions which were not only proved, butalso were so lacking inspecificity that they were difficult toimpugn. For these reasons, Respondent's defenses allegingthe three dischargees' inadequacies are not credited. Final-ly,itisbelieved that all of these alleged reasons forterminating Schumacher, Thompson, and Trudeau wereafterthoughts raised for the first time at the hearing.12Finally, the arguments made in its brief and the testimo-ny adduced by Respondent do not persuasively advance itsclaim of legitimate motivation, and the failure of Respon-dent's explanations to withstand scrutiny only serves tobuttress the inference of interdicted motivation culminatingin a finding of discrimination. It is axiomatic that, when a9 J. M Lassing, et al. d/b/a Consumers Gasoline Stations,126 NLRB 1041,1042, fn. 6 (1960);Brady Aviation Corporation v N L R.B.,224 F 2d 23 (C.A.5, 1955).10Cf.N L R.B. v. Fleetwood Trailer, Co,Inc, 389 U.S 375,378 (1967),N L R B. v. Great Dane Trailers, Inc.,388 U.S. 26, 34 (1967).11N L.R B v. Whitin Machine Works;204 F.2d 883 (C.A. 1, 1953), enfg100 NLRB 279 (1952).reason given for a discharge is false, the inference may bedrawn that there is another reason.13 In this regard,Osgood's testimony is not credited that he posted noticeswarning the janitors of their unsatisfactory derelictions ofduty when it is considered that he was unable to delineate asingle specific incident.Moreover, Painter's admission thathe inspected the theater at intervals of 6-8 weeks is beliedby the record which is devoid of any plausible indicationthat the theaterwas uncleanprior to November 5. Suchunconvincing testimony leads to the conclusion thatRespondent's dissatisfaction with these three employeeswere more fictitious than real and played no part in thedecision to discharge them.On the basis of the foregoing and the entire record, aswell as the suggestive indicia inhering in the circumstancessurrounding the discriminatees' terminations and the weak-nesses of Respondent's alleged justifications therefor, thatthey were discharged for unsatisfactory work performance,it is found that their union activities were the real reason,and, therefore,discrimination existed inregard to their hireand tenure of employment, thereby discouraging member-ship in the Union in violation of Section 8(a)(3) of the Act.C.The Gissel AspectThe General Counsel contends that the Supreme Courtcase ofN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575(1969), is controlling here and that an order shouldissue inaccordance withSteel-Fab, Inc.,212 NLRB 363 (1974). Heargues that the basic law with respect to the propriety ofbargaining orders as a remedy foregregiousunfair laborpractices which effectively destroy the possibility of a fairelection, or make it more likely that the uncoerced wishes ofemployees can best be determined by reliance on uniondesignation cards, signed prior to the commission of thoseunfair labor practices, was enunciated by the SupremeCourt inGissel Packing Co., Inc., supra.The three unfairlabor practiceareas, he maintains,which traditionally haveled to bargaining orders under the teachings ofGissel,havebeen pay increases, threats of plant closure, and, mostparticularly, discriminatory discharges of union supporters.In almost everycase inwhich evenone 8(a)(3) dischargehas been found to have occurred in the context of anorganizingeffort, the cases hold, contends the GeneralCounsel's representative, that a bargaining order is aremedy appropriate in the circumstances here revealed.Inasmuchas in the caseat bar the janitors were dischargeden masseandwithout warning, and then were rehired onlyafter the complaint issued and the maintenance companywas hired for 12 days,asserts theGeneral Counsel, they atthat time were kept in a minority amongst an opportunelyenlarged janitorial staff of seven. A free and fair electionunder thepresent circumstances,concludes the GeneralCounsel's representative, would be an impossibility, andtherefore a bargaining order is warranted. Respondent's12ThomasW Dant,et al., d/b/a Dant&Russell,Ltd,92 NLRB 307, 320(1950);IntertownCorporation (Michigan),90 NLRB 1145, 1188 (1950);N.L R.B.v. SomersetShoe Company,111 F.2d 681 (C.A 1, 1940).13NL.R.B. v C W. Radcliffe,etal.,d/b/aHomedale Tractor &Equipment Company,211 F.2d 309,314 (C.A. 9, 1954). 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounseldid not address himself in his brief to this phase orfacet of the proceeding.Having considered all these contentions of the GeneralCounsel's representative, as well as the attendant circum-stancesdetailed above, it is concluded and found, basedupon the applicable law as promulgated by the SupremeCourt inGissel, supra,that a bargaining order is warrantedto remedy the unfair labor practices committed by Respon-dent in this proceeding. For the foregoing reasons delin-eated above, it is found that the factual situation herereveals "egregious" unfair labor practices of a lingeringnature which prevent the possibility of a fair election eventhough the discriminatees are presently employed byRespondent, but cunningly kept neverthelessin anadroitlyplanned minority of three in aseven-man janitorial unit,strategically enlarged subsequent to the discriminatees'expediently well-timed reemployment.As soon as Respondent was confronted with the knowl-edgethat the three janitors had signed union designationcards, it promptly and opportunely fired all three in orderto eliminate the Union as their bargaining representative. Itaccomplished thisfait accompliby subcontracting the workperformed by the discriminatees to the American BuildingMaintenance Company and then terminating the successormaintenancecompany's services 12 days later, which wasthen sequentially followed by the three discharged janitorsbeing rehired thereafter at discreetly spaced intervals.A free and fairelection isunlikely in the circumstances ofthis case. Equitable principles would seem to dictate that abargaining order is warranted to remedy the serious illegalacts committed by Respondent which are not only per-: -sive but deviously contrived to defeat the ends of justice, aswitnessRespondent's cleverly increasing the unit to sevenjanitors and thus rendering them impuissant in order tocause the three discriminatees to remain a feckless minori-ty.Moreover, to ascribe validity to Respondent's bare denialin its answerto the complaint, with no reason therefor as tothepropriety of the janitorial unit described in thecomplaint, is to favor form over substance. Furthermore, itwas stipulated that the janitors work as a unit separate fromthe "front employees." Accordingly, it is found that anappropriate unit is one comprised exclusively of all janitori-al employees, as described in the complaint.A more serious matter in this proceeding involves thelack of a bargaining demand on the part of the Union.However, in addition to Respondent'smala fides,detailedabove, it is not too unreasonableto assumethat theprobative significance, as well as legal incidence, in thecircumstances here present, of Respondent's engaging for12 days the services of the AmericanBuildingMaintenanceCompany,14 then terminating it, followed by hiring fournew janitors and then rehiring the three discriminatees, wasan ostensibly preconceived plan to abort unionism in itstheater by resorting to this convoluted and perfidiousscheme. This failure of the Union to request recognition orbargaining of Respondent under the circumstances herepresent, has been answered byEagle Material Handling of14The SanFranciscoChronicle of September 11, 1976, at p.46, statesthat this corporation"had recordsales and profits. . for thefirstnineNew Jersey,224 NLRB 1529 (1976), where the Boardstated:The Administrative Law Judge also found thatRespondent violated Section 8(a)(5) of the Act byfailing and refusing to recognize and bargain with theUnion as of January 20. In so doing, he construed theUnion's petition, which was filed on January 13, as ademand for recognition upon Respondent. Contrary tothe Administrative Law Judge, we do not so construethe petition. The Board has long held that the merefiling of a representation petition does not constitute arequest for recognition or bargaining such as to makean employer's failure to bargain, without more, aviolation of Section 8(a)(5) of the Act. In the instantcase, the Union made no demand upon Respondent forrecognition or bargaining and, accordingly, we find thatthe evidence fails to establish that Respondent violatedSection 8(a)(5) of the Act.However, the absence of an 8(a)(5) finding does notaffect the propriety of the bargaining order herein sincethat order is not predicated on any such finding, butrather is required to remedy Respondent's extensiveunfair labor practices, which precluded a fair electionfrom being held on February 6 and have made unlikelythe holding of a fair election in the near future, evenafter application of the Board's traditional remediestherefor. [Citations omitted]InLudwig Fish & Produce, Inc.,220 NLRB 1086 (1975),the Administrative Law Judge recommended that a bar-gaining order was not necessary because the Union madeno demand for bargaining. The Board disagreed, statingthat "a bargaining order is necessary." The Board'srationalefollows:"There is nothing inGisselwhichconditions the bargaining order remedy upon a demand forbargaining. Rather, as the Supreme Court stated, the test iswhether we may reasonably conclude the Respondent'sunfair labor practices have rendered `a fair and reliableelection' impossible. InGissel,the Court upheld the Board'sbargaining remedy where the only unfair labor practiceshown was the threat of plant closure."Here, Respondent, apparently when told by Pittman, theassistantmanager, on November 13 that Schumacher hadsaid to her that the janitorial staff "were going Union,"caused the theater manager to react with lightning-likespeed.He wrote letters of dismissal on November 15 toeach of the janitors which were received by them onNovember 17, stating they were fired as of November 15.See SectionA, supra.Consequently, at one fell swoop andwith might and main, the appropriate unit was abolishedand the small nucleus of three union adherents eliminated,and so, in this fashion, Respondent attained its manifestedobjective of ridding itself of the Service Employees Union,the Charging Party herein.Itshould be mentioned to obviate the question ofmajority status, although the unit comprised only the threejanitors, that the Supreme Court inGisselobserved that "in`exceptional' cases marked by `outrageous' and `pervasive'months[of 1976] totalling] 107.1 millionand earningswere 2.5 million11 RENTON VILLAGECINEMA385unfair labor practices"a bargainingorder might be the only"effective remedy," even "without need of inquiry intomajority status" of the union.N.L.R.B. v. Gissel PackingCo., Inc.,395 U.S. 575, 613-614 (1969). This proceeding, itis submitted,is such a case inwhich Respondent's compre-hensively effective retaliation makes a "fair and reliableelection" impossible.Id.at 614;Crockett-Bradley Inc.,212NLRB 435 (1974).III.ALLEGED VIOLATIONS OF SECTION 8(A)(1)MonicaMoore, a cashier at Respondent's theater,testified that the so-called "front employees" (as distin-guished from the janitors), who comprised the cashiers,refreshments employees, ushers, and doormen, were dissat-isfied with the wages Respondent was paying them. At therequest of her coworkers,Moore telephoned a unionofficial of theInternationalAlliance of Theatrical StageEmployees and Moving Picture Machine Operators, hereinIATSE,in lateOctober or early November and, in thecourse of explaining her reason for calling him with respectto their interest in organizing a union, the union officialsuggested that the "front employees" should hold a meetingto determine whether they were interested in having IATSErepresent them. See "Statement of the Case,"supra.Around thebeginningof November, it was decided tohold a meeting at one of the employees' homes at 10 a.m. onNovember 15 to discuss the aforementioned Union. About2 weeks later, on November 14, Respondent notified thefront employees that a staffmeeting wouldbe held at thetheater at 10 a.m. the following morning, whereupon thesaid employees had to change their originally scheduledunion organizational meeting from 10 a.m.to 9 a.m. inorder for them to be able to attend Respondent's staffmeeting at the theater at 10 a.m. on the same day. Mooretestified that in the year she has worked for Respondentadvance notice of staff meetings was given 10 to 14 daysbefore each meeting and this was the first time she wassummoned by Respondent to a staff meeting with advancenotice of only 1 day.At the 9 a.m. meeting of those interested in a union, heldat an employee's home,12 to 15 of those 20 employeespresent voted "to join the Union." They then proceeded tothe theater to attend Respondent's 10 a.m. staff meeting.At the staff meeting, the first matter on the agenda wasManager Osgood's announcement of the names of themovies scheduled to be shown at the theater in comingweeks. Also present for management were Pittman, Long,Holman, and Kulhham, all assistant managers of GeneralCinema Corporation theaters in the Seattle area. Moore'sversion of what next occurred reads as follows:Then Osgood told us that we were to receive a wageincrease"because he had felt-he knew-that we weregetting low wages, and then Bill Dugovich [an employ-ee ] brought up the fact that we were looking into joininga union . . . that is going to join a union-we werelooking into it, and he [Osgood] wanted to know if wehad decided to join and we said no, that we were stilllooking into it and he wanted to know if we had decidedto join, and we said no, that we were still looking into itmore. [Osgood] wanted to know if we wanted to take avote to decide then to join a union. So he and all theother managerassistantsleft the room and we didn'ttake a vote; we just decided to look into it further, andthat'swhat we told him when he came back [into themeeting].We asked Osgood and Pittman more about the unionand he said he shouldn't go into it, but we asked himWe asked him questions about the union and hetold us what he thought he could . . . . He didn't wantto go into the hassle of it. He said that going into theunion, we'd probably get more hours and there'd be lesspeople than he needs. So I guess we got the impressionthat there'd be less people that they needed and we'd belaid off; and he told us that there'd be less freedom;when we asked for days off, that we'd be less likely toget them. . . . He just said that he couldn't tell us howhe felt about it, that we probably knew how he did feelabout it. . . . He wanted us to remember that he hadhelped save our jobs when they were going to lay offthose of us that were under seventeen because of the "Rrated shows" that they showed there. They show "R"rated movies where I work, and those who are underseventeen were going to be laid off.On cross-examination, it was elicited from Moore thatthe staff was notified for the first time on the afternoon ofNovember 14 that there would be a meeting of the frontemployees at 10 a.m. the next day. Moore also testified thatitwas not unusual to hold these staff meetings once amonth, but it was her belief they usually were scheduled for11 a.m.Moore testified that she heard from Osgood for the firsttime at this November 15 employees' meeting that theminimum wage law of the State of Washington had beenamended so as to provide increased wages for them.Osgood stated, Moore testified, that "it'd be a substantialraise . . . from $1.75 to $1.79" an hour.Moore acknowledged on her cross-examination that itwas Dugovich, an employee, who first raised the question ofa union, when he informed Osgood that the front employ-eeswere considering "joining the Union." It was then,continuedMoore, that Osgood, in reply to Dugovich'sstatement, stated that he had heard "rumors" about unioninterest among the employees. Moore also testified oncross-examination that, when the employees asked "quite afew" questions from the floor, Osgood demurred toanswering their questions, protesting "that he shouldn't"but, nevertheless, the employees insisted that they wantedhim to talk about it.Moore continued that Osgood told them that if a unionshould come in there might be possibly more hours of workand less employees to do the work, which could result in areduction in the present number of front employees. Whencounsel for Respondent asked if Osgood said "for a factthat this would happen," Moore answered in the affirma-tive,continuingthatOsgood told them he based thisopinion on his experience of what occurs with the advent ofa union which usually results in consequent wage increaseswhich, in turn, requires management to reduce the numberof its employees. Moore testified that Osgood told them"that we'd be able to work more hours and there wouldn'tbe as much staff," but that he did not state he would fire 386DECISIONSOF NATIONALLABOR RELATIONS BOARDany employees if they selected a union to represent them.He said,explained Moore,that "these actions may follow"if the employees should join the Union.Sharon Watson,who is presently employed by Respon-dent as a cashier, corroborated Moore's testimony,exceptshe denied that the November 15 staff meeting at thetheaterwas a regularly scheduled monthly meeting. Shealso testified that the meeting of the employees to discussthe Union was held at her home and that she informedDebbie Young, "an assistant manager...a couple of daysbefore the meeting," that the front employees were going tomeet at her home to consider joining a union. According toWatson,she told Young,who is acknowledged to be asupervisor,"that we tried to get the union representative,but that he couldn't come for some reason,"whereuponYoung suggested,according to Watson, "itmight be good ifwe invited Dave Ewing,"manager of Respondent'sOver-lake theater,whose employees were represented by a union,in order to obtain Ewing's views. Watson invited Ewing toattend the employees'9 a.m. November 15 meeting at herhome,but he did not attend.Watson described the result ofthe meeting at her home as a decision of the employees "tolook into it more."On cross-examination,Watson testified that the employ-ees "decided to look into the matter of unionizationfurther"although they failed to follow through "becauseafter the[November 15]meeting,a number of the employ-ees didn'twant to go union anymore."Watson added thatat the present time she "hadn'tdecided yet" and thatprobably is why she has not pursued the Union further.Watson also testified that at the staff meeting onNovember 15, when Dugovich mentioned to Osgood that,.we were thinking about going union," Osgood then askedfor questions from the floor.It was then,continued Watson,that "Osgood said he shouldn't tell us about the Union .. .but we told him that we wouldn't mind hearing about it,and he told us that some of the people that hadn't beenthere long might get laid off, we'd get more hours, and wewouldn'thave as much freedom with the days off that wewanted...we wouldn't get merit raises if the Union camein."Watson further testified that Osgood told the assembledemployees that they were being granted a"pay increase"because they"deserved it."When asked on direct examina-tion if Osgood made any mention that the wage increasewas occasioned by the state law raising the formerminimum rate,Watson answered in the negative.She alsotestified thatOsgood told the employees that if theyselected a union there"might" be less employees working atRespondent'sRenton Village theater.Watson concludedher direct examination by stating that she received a 4-cent-an-hour raise from$1.85 to$1.89. It was stipulated thateffective September 1, 1975, the State of Washingtonincreased its minimum hourly wage law for employees 18years of age and above,from $2 per hour to $2.10. Thoseunder 18 years of age had their hourly wage rate increasedfrom $1.75 to $1.79.On cross-examination,Watson amplified her directtestimony with respect to her conversation with DebbieLong,an assistant manager.She testified that she told Longthat some of the employees were then looking into thepossibilities of a union and that Long suggested they shouldobtain the views of Dave Ewing,who was manager of oneof Respondent's movie theaters which was unionized. Long,according to Watson,volunteered to request Ewing to talkto them as"he would know more about the Union."However,Watson continued,Long "didn't say anythingone way or the other about the Union itself." Watsonconcluded her cross-examination by quoting Osgood assaying it was "probable"that the employees would worklonger hours than presently if they were to select a union astheir representative and that this belief was based on hisexperiencewith unions so that it was likely the staff"might"be cut back,but, continued Watson, Osgood didnot threaten that anybody would be terminated.On her cross-examination,Watson also stated that it wasOsgood's practice in the past to accommodate the employ-ees when they requested time off from work and that hetold those at the staff meeting "there wouldn't be as muchfreedom for days off" with the advent of a union as therewas the "possibility that the staff would have to bereduced."Watson concluded by testifying that Osgood also"said there wouldn't be any merit raises,"but she admittedin the words of counsel for Respondent that Osgood did not"threaten to take any direct action."Osgood testified on direct examination that he learnedfrom Painter,the district manager,on November 14 thatthe employees'wages were to be increased in compliancewith the minimum pay rates provided for in the recentlyenacted amendment to the Washington state minimumwage law.With respect to the November 15 staff meeting,Osgood'sversion is that he announced to the assembled employeesthat they were being granted pay increases in accordancewith the State's new minimum wage law. The essence ofOsgood's testimony as to what transpired at this meetingfollows:After the wage announcement,Osgood asked for ques-tions from the employees. Dugovich then rose to his feetand stated that the front employees"were thinking aboutjoining the union . . . I told Mr.Dugovich that it was up tothe staff;whatever they wanted to do,they were welcome todo it. [Then ] they [the employees]asked me for adviceabout the union, and I told them, I guess,technically orlegally, I could not get involved."Osgood continued he toldthe front employees that they"may be reduced" if theUnion organized the theater personnel but he denied that[he told them]"anybody would be terminated . . . I saidthere might be a total elimination of all merit increases."Osgood was then told by the employees present at themeeting that they wanted to discuss certain matters outsidehis presence whereupon he left.He later returned when theyfinished their discussion,and the employees,according toOsgood, informed him they had come to the decision that"they wanted to think about joining the union for a whileI just said that's fine ... do what you want to do."A.Resolutionsof CredibilityThose witnesses who testified as to what occurred andwhat was said at the November 15 staff meeting have beenquoted,supra, in haec verbacopiously because Respon-dent's counsel based virtually his entire defense with RENTON VILLAGE CINEMA387respect to the 8(a)(1) allegations on those witnesses. Thesame consideration applies, also,with respect to theGeneral Counsel's version with respect to what was said atthis same staff meeting of the front employees. In theinterests of accuracy,all those witnesses'testimony hasbeen quotedin extensoto avoid the ambiguities andimpreciseness created by paraphrasing. In fact, the flavorand nuances of the witnesses who testified with respect tothe 8(a)(1) allegations were sometimes colorful,and subjectto differentimpressionsand interpretations which arefrequently incapable of literal translation or interlinealrewording so that even a metaphrase might be consideredimprecise and too loose.After observing the witnesses, analyzing the record as awhole and the inferences to be drawn therefrom, andreconciling where possible the seemingly conflicting evi-dence, I conclude that the generally consistent testimony ofthe so-called front employees is reliable. Moreover, theirtestimony logically conformed with the uncontradictedchronological sequence of events and attendant circum-stances in this proceeding. Furthermore, it is believed thattheir testimony was forthright and true. This conclusion isbased on observation of the General Counsel's witnesseswith respect to the accuracy of their memories, theircomprehension,and their general demeanor on the stand inanswering the questions put to them.The impression thatthey were testifying truthfully became a conviction whentheir versions were found, in the main, to be consistent andlogical and not substantially shaken by able counsel forRespondent who thoroughly cross-examined them. Anoth-er practical consideration which cannot be overlooked inresolving the credibility issue both with respect to thejanitors,who are presently employed by Respondent, aswell as the front employees who testified, is the cogent factthat they were all still in the employ of Respondent at thetimethey testified. As such, they depended on their jobs fortheir livelihood and they understood that after testifyingthey would continue in the employment of Respondent.This practical consideration, coupled with the normalworkings of human nature, has led the trier of these facts toplace considerable credence upon their testimony, when itis considered that both the janitors and front employeescorroborated each other's versions of what transpired.B.Discussion and ConclusionsThe consolidated complaint alleges that Respondentviolated Section 8(a)(1) of the Act when it announced andgranted payincreases. It should be borne in mind that thiswas not a conventional voluntary pay increase of theEmployer, but rather it was an announcement at theNovember 15 staff meeting by Respondent that the frontemployees' pay was being raised in accordance with themandatory provisions of the recently amended Washingtonstateminimum wage law of September 1, 1975. This wasnot, therefore, as in the usual orthodox sense of a payincrease,a voluntary act on the part of an employer, butrather one required by the law of the State of Washington.It was not intended "to interfere with, restrain, or coerce"15Time-O-Matic,Incv.N.LRB,264 F.2d 96,99 (C.A.7, 1959);NecoElectrical Products Corporation,124 NLRB 481,482 (1959),289 F.2d 757(C.A.D.C.,1960).employees in the exercise of the rights guaranteed inSection 7 within the meaning of Section 8(a)(1) ofthe Act.Accordingly, it will be recommended that the allegation ofthe complaint be dismissed which alleges this pay increasewas a violation of Section 8(axl).It is also alleged that Section 8(a)(l) was violated whenOsgood threatened employees with more restrictive work-ing conditions and loss of employment, as well as theopportunity to receive merit wage increases in the futureshould they choose to be represented by the Union.In determining whether an employer's conduct amountsto interference, restraint, or coercion within the meaning ofSection 8(a)(l), the test is not the employer's intent ormotive, but whether the conduct is reasonably calculated ortends to interfere with the free exercise of the rightsguaranteed by the Act.15 It is not required that each item ofRespondent's conduct be considered separately and apartfrom all others, but considerationmustbe given to allconduct as a whole, including not only the alleged 8(a)(1)unfair labor practices but also the discriminatory discharg-es of the three janitors because of their union activities inviolation of Section 8(aX3) of the Act, found above, with aview to drawing inferences reasonably justified by theircumulative probative effect, particularly where, as here, itmustbe determined if what Osgood supposedly told thefront employees at the November 15 staff meeting inter-fered with, restrained, and coerced them in the exercise ofthe rights guaranteed them by Section 7 of the Act.'6In applying these principles to the facts in this case, whichare detailed above, and based upon the credibility findingsmade herein, it is concluded and found that by thefollowing conduct, delineated below, Respondent violatedSection 8(a)(1) of the Act as it interfered with, restrained,and coerced the employees in their freedom to choose to berepresented by the Union or no union. Thus, the employ-ees'choicewas interfered with within the meaning ofSection 8(a)(l) in the following specified incidents ofmisconduct:(1)Osgood knew before the November 15 staff meetingthat the employees were in contact with a union, so when heinquired of them whether they had decided to support aunion he committed an unfair labor practice.(2)When Osgood told the employees that, if they shoulddecide they wanted a union, with the advent of a unionthere would probably be terminations which might result inthose employees who survived the reduction in force beingrequired to work more hours.(3)When Osgood stated that if they elected to have aunion there would be "less freedom" for the employees,meaning lesstime off, this was an unmistakable reference tothem not being granted as many privileges as they now had,which is a violation of Section 8(a)(1) in that it would notonly result in a change in their existing working conditionsbut also was a threat to them in the event of unionization.THE REMEDYIt having been found that Respondent engaged in unfairlabor practices in violation of Section 8(aXl) and (3) of the16NLRB. v C W. Radcliffe,eta!.,d/b/aHomedale Tractor &Equipment Co.,211 F.2d 309, 313 (C A. 9, 1954), cert. denied 348 U.S. 833;Popeil Brothers, Incv.N.LR.B., 216 F.2d 66 (C.A. 7, 1954). 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, it will be recommended that Respondent cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. It will berecommended,inasmuch as the three discriminatees havereturned to their former jobs, that Respondent shall ceaseand desist in the future in discouraging membership inServiceEmployees InternationalUnion, Local No. 6,AFL-CIO, or any other labor organization, by unlawfullydiscriminating againstthe above-named discriminatees inthis proceeding or any other employees of Respondent inregard to terms or conditions of employment.Respondentshall also make Charles Schumacher,Michael Thompson,and Lonnie Trudeau wholefor anyloss of earnings theymay have suffered by reason of the discrimination againstthem, by payment to each of a sum of money equal to thatwhich they would have earned from the date of theirdischarges to the date of their return to work,consistentwith Board policy set forth inF.W. Woolworth Company,90NLRB 289 (1950), with interest on backpay to be computedin the manner set forth inIsis Plumbing&Heating Co.,138NLRB 716 (1962).Relying upon the SupremeCourt's statementinN.L.R.B.v.Gissel Packing Co. Inc.,395 U.S. 575, 614 (1969), that theBoard has long hada policy ofissuing a bargaining order,in the absence of an 8(aX5) violation,or,more recently,even in the case of no bargaining demand or a union's lackof majoritystatus(not present here), when that was the onlyavailable effective remedy for substantial unfair laborpractices, it will be recommended accordingly that Respon-dent be ordered to bargain with the Union inasmuch as thatis the only available and effective remedy for the substan-tialand pervasive unfair labor practices committed byRespondent.The Board, by a long line of cases sinceGissel,has soughtthrough an evolutionary process to adapt the Act tochanging patterns of industrial life, having as its lodestone17N L.R.B. v. HymieSchwartz,d/b/a Lion Brand Manufacturing Compa-ny,146 F.2d 773, 774 (C.A. 5, 1945).Brown v. National Unionof MarineCooks andStewards,104 F 2d Sup.685, 690 (1951). S. Rept.105, 80th Cong.,1stSess.50,where it was stated:"We believe that the freedom of thethat the Act was enacted for the prime purpose ofprotecting the employees.17 If the rights of employees arebeing disregarded, it is important that those rights berestoredby affirmative remedial action and the causetherefor eradicated. Section 10(c) of the Act accords theBoard power to take affirmative action to effectuate thepolicies of the Act. And one of these policies is to see thatthe rights of employees are not infringed upon by employ-ers, byunions,or by both. "The National LaborRelationsBoard is not just an umpire to referee a game between anemployer and a union.It is also a guardian of individualemployees.Their voice, though still and small,commands ahearing." Shoreline Enterprises ofAmerica, Inc. v. N.LR.B.,262 F.2d 933, 944 (C.A. 5, 1959).In this proceeding, Respondent had independent knowl-edge of the employees'interest in having a union representthem, so that there is not a semblance of a doubt that it hadno good-faith doubt that a majority of the janitors haddesignated the Union their bargaining representative. This,indeed, is convincing evidence of majority support entitlingthe Union not only to recognition but also to a bargainingorder. Such tangible evidence cannot be ignored. To holdotherwisewould betantamount to condoning Respondent'soutrageous scheme to subvert the purposesof thestatuteand thus, by dilatory tactics and blithely frivolous tergiver-sation, not only to evade its duty to bargain but also to failto follow the teachings of the Supreme Court as enunciatedinGissel, supra.Considering the circumstances of this case, I am con-vinced that a bargaining order is necessary. Accordingly, itis recommended that an Orderissuewhich will contain arequirement that Respondent bargain with the Union inorder to eliminate the pervasive and egregious unfair laborpractices committed by it. The janitors'situation requiresthis. (See sec.C, supra.)[Recommended Order omitted from publication.]individual workman should be protected from duress by the union as well asfrom duress by the employer."Inland SteelCompany v. N.L.R.B,170 F.2d247,258 (C.A. 7, 1948).